Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	Amendment filed 01/19/2021 is acknowledged. Claims 1-22 are pending. Claims 3,7,8,10-20  are withdrawn from consideration. Claims 1,2,4-6,9,21,22 are under consideration.

112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1,2,4-6,9,21,22  are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
The claims are amended to add a last step of “creating an aligner and dental attachment “.  First, it is not clear whether the aligner and attachment are physical objects or virtual.   Based on the disclosure, paragraphs [60,61], creating an aligner and dental attachment is viewed as a virtual modeling step.
Second, while the last method step is now drawn to creating an aligner and dental attachment, the preceding steps are all based on the effects and forces caused by an existing aligner, attachment and interaction therebetween. Thus, it is not clear what is the difference, if any, between the aligner and attachment used in the virtual testing to determine forces and torques, and the aligner and attachment created based on thus determined forces and torques.  Please clarify via clearer claim language.



101
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,4-6,9,21,22 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, 

Steps  drawn to a mental process recited in the claims include steps of determining force and torque, determining placement area,  determining attachment location,  visually testing and adjusting, creating a virtual aligner or attachement.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “computing device”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “computing device” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Mathematical concepts recited in the claims include determining force and torque. The specification indicates that the determination of the claimed parameters, and their subsequent manipulation, is a matter of mathematical computation.


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception.
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

Obtaining orthodontic data is a pre-solution activity directed to aspects of the information being analyzed.

The method as claimed creates, based on virtual testing, an aligner and attachment; said aligner and attachment can be created virtually - see specification, paragraph [61], which is viewed as a modeling step.  Specification discusses a potential use of virtual modeling : “can be utilized in the design of dental appliances for use in the mouth of a patient, such as anchors and other attachments, and potentially to aligner surfaces” (paragraph [30]), however no such creation of physical attachments is disclosed. 

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.


Step 2B

other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.


Response to arguments
Applicant submits that he claims recite a procedure for virtually testing an attachment location in a determined placement area on a tooth and creating an aligner and dental attachment based on the virtual testing, and argues that creating an aligner and dental attachment clearly cannot be performed in the mind.  In response, Examiner agrees that a user can virtually test the placement of an attachment; however, creating 

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,4-6,9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knopp et al. (US 20080109198)  taken together with Pattijn et al. (US 20100280798) or Chishti et al. (U.S. 6,227,850).

Knopp et al. (US 20080109198) teach method and system for producing a digital dental attachment model by providing a digital model of a tooth; providing a digital model of at least one attachment device having two or more portions, and positioning the digital model of the attachment device on the digital model of the tooth to produce a combined computerized model.  See claim 1 and Abstract.  Automatic placement 
Knopp et al. do not teach computing forces or torques which would allow the desired tooth position, do not teach virtually testing and adjusting attachment iteratively.
	Pattijn et al. teach a computer based method for obtaining information about tooth movement caused by at least one orthodontic attachment,  the method comprising the steps of: receiving initial data, providing a digital model of a tooth and at least one attachment device, digitally positioning at least one digitally modeled orthodontic element in the digital dentition model, computing at least one of a desired force and torque to be applied by using attachment to the tooth to reach the desired position.  See claims 22,23. Pattijn et al. teach that virtually adjusting the attachment includes adjusting at least one of the first position and the first shape of the attachment.   Claims 22,31,32, paragraphs 59,85.

Likewise, Chishti et al. (U.S. 6,227,850) discloses a computing device implemented method of virtually identifying force placed on a tooth, by receiving initial orthodontic data (IOD) including teeth data; creating a virtual set of teeth from the IOD (col. 3, line 15-19 and col. 3, line 66 through col. 4, line 5); virtually placing a dental appliance, formed from the dental appliance information, onto the virtual set of teeth (col. 20, line 51-61); and determining one or more forces applied to the teeth based on information from the IOD and dental appliance information (col. 19, lines 8-20).  The viewer program allows the clinician to isolate the image of a particular tooth and view the tooth apart from the other teeth. Finite element analysis techniques are used to calculate the forces exerted on the teeth. The clinician also can request graphical displays of certain information, such as a plot of the forces exerted on a tooth throughout the course of treatment or a chart showing the movements that a tooth will make between steps on the treatment path (col. 19, lines 8-20).



In KSR Int 'l v. Teleflex, the Supreme Court,  indicated that
The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.
KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).

of ordinary skill in the art could have applied the known computational approaches of computing desired force/torque generated by dental attachment, used in Pattijn, to determine force necessary to arrive at desired tooth position, to computing force/torque caused by different placements of the attachment so that to achieve a desired force. As it is desirable to achieve the desired result, a repositioning force, by adjusting the attachment's position, orientation, shape and size as stated in Knopp, it would be obvious that computing actual forces and/or torques as described in Pattijn for various placements/shapes, suggested to be adjusted in Knopp, would allow to arrive at such adjusted location that would produce the desired force.  Such  adjusted location that would produce the desired force will implicitly be within a threshold proximity to at least one of the desired force and torque to be applied, as now addressed in the claims. 
The latter implicitly teaches that such positions of  placement areas will be within threshold to achieve a desirable result , i.e., as now claimed “result within a threshold proximity to at least one of the desired force and torque to be applied to the tooth”.
Further, it would be obvious that such process would be iterative until the desired criteria are met.

With regard to claims 4-6,9,21,22 if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.  It would be conventional and within the skill of .  

Response to arguments
Applicant argues that neither Pattijn nor Chishti describe or suggest determining a placement area on the tooth for a dental attachment to achieve a result within a threshold proximity to at least one of the desired force and torque. In response, as now addressed in the rejection, as it is desirable to achieve the desired repositioning force by adjusting the attachment's position, it would be obvious that computing actual forces and/or torques as described in Pattijn for various placements suggested to be adjusted in Knopp, would allow to arrive at such adjusted location that would produce the desired force.  Such adjusted location that would produce the desired force will implicitly be within a threshold proximity to at least one of the desired force and torque to be applied, as now addressed in the claims. 


102  AIA 

Claim Rejections - 35 USC § 102.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4-6,9 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Matov et al. (US 8439672).
The applied reference has a common assignee with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131(a).

Matov teaches iterating the process (e.g., col. 3, first full paragraph). With regard to displaying the force or torque via a user interface, Matov et al. teach providing device for displaying information to the user (col. 32, lines 44-55); as such the reference implicitly teaches that the force or torque computed are displayed on said displaying device. Matov et al. teach determining positions of  placement areas for one or more dental attachment devices – see col. 31, bottom; descriptions of Figs 14-15. The latter implicitly teaches that such positions of  placement areas will be within threshold to achieve a desirable result , i.e., as now claimed “result within a threshold proximity to at least one of the desired force and torque to be applied to the tooth”.  Matov et al. teach data mining to evaluate performance comparing different attachment shapes and positions on teeth. Col. 9, lines 44-50. 
The aligner shape may be optimized to compensate for the undesirable but resulting force vector so as to counteract its force and further, to apply the intended force in the desired direction.
 Col. 19, bottom.

With regard to limitation “wherein the at least one of the force and torque are applied using a dental attachment by interaction with an aligner”, the at least one of the force and torque in Matov are applied using a dental attachment by interaction with an aligner.  See Figs. 3-6.
virtually adjusting the attachment includes adjusting at least one of the first position and the first shape of the attachment”, the reference teaches virtually adjusting the attachment includes adjusting at least one of the first position and the first shape of the attachment.   See Figs. 3-6, col. 21, lines 35-53.
Matov further teaches that it is possible to define the force using a physical model of the teeth connected to force measurement sensors, and thus altering the shapes of attachments and aligner configurations based at least in part on the feedback from the physical force gauge. As a result, a movement vector is defined which establishes the direction of the applied force, as well as the level of force and its properties which are necessary to reposition the tooth from the initial position to the target position. Based on the movement vector, and the modeled aligner shape, the aligner is further modified or reconfigured to factor in the determined movement vector. Col. 21, lines 35-53. 
With regard to added limitation of  creating an aligner and dental attachment based on the virtual testing to cause the at least one of the desired force and torque to be applied to the tooth, Matov teaches creating a virtual aligner, placing it on model jaw, ; the model aligner is then computationally manipulated to place it over t he modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340) – see Figure 3 and its explanation in the text.

Response to argument
Applicant argues that “Matov does not describe or suggest the method as specified in claim 1, including "determining a placement area on the tooth for a dental attachment to achieve a result within a threshold proximity to at least one of the desired force and 
Double Patentg

Double Patenting
	The double patenting rejections of record are maintained.  Applicat informed that upon an indication that the claims are otherwise allowable, Applicant will consider submitting Terminal Disclaimers.
. 


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb